200 F.2d 562
Romeo BARSANTI, Plaintiff, Appellant,v.Dean ACHESON, Secretary of State of the United States,Defendant, Appellee.
No. 4692.
United States Court of Appeals First Circuit.
Jan. 16, 1953.

Joseph G. Kelly, Boston, Mass., for appellant.
Philip T. Jones, Asst. U.S. Atty.  (George F. Garrity, U.S. Atty., Boston, Mass., on brief), for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed, 103 F.Supp. 1011.